                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

CHRISTINA CUOMO,

       Plaintiff,

v.                                                     Case No. 6:19-cv-1238-Orl-37LRH

PROGRESSIVE SELECT INSURANCE
COMPANY,

      Defendant.
_____________________________________

                                          ORDER

       Before the Court is Defendant’s Motion to Dismiss Count II of Plaintiff’s

Complaint and Motion for Enlargement of Time. (Doc. 5 (“Motion”).) Because the Motion

impermissibly bundles two requests and fails to comply with Local Rule 3.01(g) on the

extension of time request, it is due to be stricken.

       Under Local Rule 3.01, each request for relief should be set out in its own motion

with an accompanying memorandum of legal authority. See Local Rule 3.01(a), (b), (f).

Further, unless the relief sought is specifically identified in Local Rule 3.01(g), a party

must confer in good faith before requesting relief. A party cannot circumvent this good

faith conferral requirement by embedding requests for other relief in a motion excused

under Rule 3.01(g). Because the Motion fails to comply with these requirements, it is due

to be stricken. 1



       The Court notes that conferral is especially apropos here given the substance of
       1

Defendant’s 12(b)(6) motion, which seeks to dismiss Plaintiff’s bad faith claim. (Doc. 5,
                                             -1-
       Accordingly, it is ORDERED AND ADJUDGED that the Clerk is DIRECTED TO

STRIKE Defendant’s Motion to Dismiss Count II of Plaintiff’s Complaint and Motion for

Enlargement of Time (Doc. 5).

       DONE AND ORDERED in Chambers in Orlando, Florida, on July 17, 2019.




Copies to:
Counsel of Record




pp. 2–5.) The Court’s position on such motions is generally to grant dismissal of the bad
faith claim in these circumstances as not yet ripe under Florida Law. See, e.g., Williams v.
L.M. Gen. Ins. Co., Case No. 6:19-cv-675-Orl37LRH Doc. 12 (M.D. Fla. Apr. 30, 2019);
Ralston v. L.M. Gen. Ins. Co., No. 6:16-cv-1723-Orl-37DCI, 2016 WL 6623728, at *2–3 (M.D.
Fla. Nov. 9, 2016). So the Court encourages the parties to confer on this issue and avoid
motion practice when it would be perfectly appropriate for Plaintiff to file an amended
complaint without the bad faith claim, either as a matter of course if it’s within 21 days
of Plaintiff serving the Complaint or with Defendant’s written consent. See Fed. R. Civ. P.
15(a)(1)(A); (a)(2).
                                            -2-
